DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/118,032 was filed on 12/10/2020.
Claims 1-8 are subject to examination.
An IDS filed on 4/29/2021 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. The claim(s) recite(s) “identifying data streams of the conference data including video and audio streams uploaded by the respective parties (i.e. concepts performed in the human mind  including observation, evaluation, judgement and opinion) because a user can physically/mentally identify the video and audio stream uploaded; separately processing the audios stream to convert speech data to text data (i.e. concepts performed in the human mind  including observation, evaluation, judgement and opinion) because a user can listen to the audio stream and write that speech into text data on a piece of paper; generating a hash value across the data streams and text records (i.e. mathematical calculations) because a hash value calculation can be done for data stream and text records. This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claim recite additional element/step of routing conference data, storing data streams and hash value but are not sufficient to amount to 
Dependent claim(s) 2-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. U.S. Patent Publication # 2019/0317748 (hereinafter Dawson) in view of Drake et al. U.S. Patent Publication # 2021/0067344 (hereinafter Drake)
With respect to claim 1, Dawson teaches a method of creating an immutable digital record of a video conference conducted over the Internet and involving two or more parties, the method comprising:
a) routing conference data through one or more servers (i.e. self learning software for conference is through cloud computing which has servers)(Paragraph 19, 35-36); 

 c) separately processing the audio streams to convert speech data to text data thereby providing a text record for each party (i.e. using transcripts associated with audio automatically converted into text and are automatically assigned to each individual) (Paragraph 13, 16); 
d) storing the data streams and the text records at said server or servers, or at a storage medium associated with server or servers (Paragraph 19, 35-36); and
 Dawson does not explicitly teach e) generating a hash value across the data streams and the text records and saving the hash value to a Blockchain ledger.
Drake teaches e) generating a hash value across the data streams and the text records and saving the hash value to a Blockchain ledger (Paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Drake’s teaching in Dawson’s teaching to come up with generating a hash value across the data streams and the text records and saving the hash value to a Blockchain Ledger.  The motivation for doing so would be to verify, track and secure save individually parsed data file.  
With respect to claim 2, Dawson and Drake teaches the method according to claim 1, but xyz further teaches wherein at least steps b) to e) are implemented by way of a cloud computing service (Paragraph 35-36)
With respect to claim 3, Dawson and Drake teaches the method according to claim 1, but Drake further teaches wherein said step of saving the hash value to a Blockchain ledger generates a Blockchain transaction identifier (i.e. private key) and the method further comprises saving that identifier together with said data streams and text records (i.e. storing data file which comprise text, image a segment of video clip or an audio clip associated with result hash value signed with private key are stored in blocks) (Paragraph 56-57)

With respect to claim 5, Dawson and Drake teaches the method according to claim 1, but xyz further teaches wherein at step d) said server or servers are servers of a cloud computing service (Paragraph 36, 38, 44)
Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. U.S. Patent Publication # 2019/0317748 (hereinafter Dawson) in view of Drake et al. U.S. Patent Publication # 2021/0067344 (hereinafter Drake) further in view of Sylvain et al. U.S. Patent Publication # 2015/0281234 (hereinafter Sylvain)
With respect to claim 6, Dawson and Drake teaches the method according to claim 1, but fails to further teaches wherein said video conference is enabled using a WebRTC platform, whereby participants in the video conference access the service using web browsers running on respecting computer devices. Sylvain teaches wherein said video conference is enabled using a WebRTC platform, whereby participants in the video conference access the service using web browsers running on respecting computer device (Paragraph 20, 29-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sylvain’s teaching in Dawson and Drake’s teaching to come up with having video conference enabled using WebRTC platform and participants in the video conference access the service using web browsers running on respecting devices.  The motivation for doing so would be to authenticate the communication service by a third party before the communication session is established, therefore only authenticated parties participate in the conference.  
With respect to claim 8, Dawson and Drake teaches the method according to claim 1, but fails to further teaches wherein said data streams are encrypted end-to-end during the video conference.
.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. U.S. Patent Publication # 2019/0317748 (hereinafter Dawson) in view of Drake et al. U.S. Patent Publication # 2021/0067344 (hereinafter Drake) further in view of Carlson et al. U.S. Patent # 10,708,322 (hereinafter Carlson)
With respect to claim 7, Dawson and Drake teaches the method according to claim 1, but does not explicitly further teaches wherein said data stream include chat and/or other messaging streams.  Carlson teaches wherein said data stream include chat and/or other messaging streams (column 7 lines 23-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Carlson’s teaching in Dawson and Drake’s teaching to come up with having data stream including chat and/or other messaging streams.  The motivation for doing so would be store the data stream in the data repository on the cloud or server for minutes purposes or for official recordation purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	B). Ahmad et al. U.S. Patent Publication # 2016/0117762 which teaches WEBRTC technology and using streaming services for Android mobile application using Android SDK and video conference application
	C).  Zeng et al. U.S. Patent Publication # 2021/0103873 which teaches forming a set of hash values that are sorted by the timestamps, binding self-certified data of the event for different types of data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453